The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Carter county on a charge of petit larceny and the defendant Hazel Fletcher fined $25 and sentenced to imprisonment in the county jail for a term of 30 days and the defendant H.L. Griffin fined $100 and sentenced to imprisonment in the county jail for a term of 30 days.
The case was tried in October, 1924, and the appeal lodged in this court February 22, 1925. No briefs have been filed and no appearance for oral argument made. Where an appeal is prosecuted from a conviction for a misdemeanor and no briefs in support of the appeal filed and no appearance for oral argument, the court will examine the record for jurisdictional errors, and, if none appear and the evidence reasonably supports the verdict, the judgment will be affirmed.
The case is affirmed.